Appeal by the defendant from an amended judgment of the County Court, Orange County (Byrne, J.), rendered January 9, 1997, revoking a sentence of probation previously imposed by the same court on July 26, 1995, upon his conviction of driving while intoxicated, upon his admission that he had violated conditions thereof, and imposing a sentence of imprisonment.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.